Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant amended claim 14 on 01/12/2021, as suggested by Examiner, to obviate the previous 112(b) rejection to claim 14. The amendment was entered on 02/18/2021. The 112(b) rejection to claim 14 is hereby withdrawn.

Allowable Subject Matter
Claims 9-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, 12, 13, and 14, the combination of limitations involving, sending a Protocol Data Unit (PDU) session request message comprising an IP version request information, which IP version request information identifies two IP versions, IPv4 and IPv6; receiving, in response to sending the PDU session request message, a response message, which response message comprises a wireless communication device (WCD) information indicating an IP version that has been selected for the requested PDU session, wherein the response message indicates that an IP version that was not selected is a supported IP version, among other claim limitations, are non-obvious over the prior art. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416